Exhibit 10.1

SEVERANCE AND RELEASE AGREEMENT

This Severance and Release Agreement (this “Agreement”) is entered by and
between Barry H. Golsen (“Executive”) and LSB Industries, Inc. (the “Company”)
(collectively, the “Parties”) on the date of its execution by Executive.

WHEREAS, Executive has been employed by the Company to provide services to it
and its affiliated entities pursuant to an Employment Agreement dated April 27,
2015 (the “Employment Agreement”) and any term not defined shall have the
meaning ascribed to such term in the Employment Agreement;

WHEREAS, the parties’ have agreed to terminate the employment of Executive
without “Cause” as that term is defined in the Employment Agreement effective
September 1, 2015 (the “Termination Date”);

WHEREAS, the Employment Agreement contemplates that the Company will provide
certain specified severance benefits to Executive in exchange for a release of
claims in a form agreeable to the Company;

WHEREAS, this Agreement sets forth the Parties’ expectations and agreements with
respect to the severance benefits and the release of claims; and

WHEREAS, in exchange for the severance benefits, except as otherwise provided in
Section 8.5 of the Employment Agreement, Executive desires to release any and
all claims whatsoever, known or unknown, that he has or may have against the
Company, its affiliated entities, and all those entities’ employees and
representatives, as explained more fully below.

NOW, THEREFORE, in exchange for the promises made by one another in this
Agreement, which both parties acknowledge to be valuable promises sufficient to
justify the promises of the other, the Parties agree as follows:

1. Resignation. Effective on the Termination Date the employment relationship
between the Company and Executive has been terminated, and the Company has
relieved Executive of his duties in all respects. Executive agrees to resign
from any position as an officer of the Company and as a director, officer,
manager, partner or similar position of each subsidiary or affiliate of the
Company. Notwithstanding the forgoing, the Company acknowledges that Executive
will remain a member of the Board of Directors of the Company (the “Board”) for
the remainder of his current 3-year term subject to the terms of the Company’s
By-Laws and Articles of Incorporation and the General Corporation Law of
Delaware, and be entitled to (1) the same compensation as director as other
non-employee directors and (2) attend all Executive Sessions of the Board (other
than Executive Sessions of the independent directors). Nothing in this Agreement
shall require the Board to renominate Executive or prevent the Board from
renominating Executive, in each case as a director of the Company. Executive
shall have ten (10) days to vacate his office after the Termination Date.

 

Page 1 of 6



--------------------------------------------------------------------------------

2. Severance Payments to Executive; Other Consideration.

(a) Pursuant to Section 8.4(d)(i) of the Employment Agreement, the Company
agrees to pay to Executive a severance payment in the total amount of $1,600,000
(the “Severance Payment”). The payment shall be made to Executive in a lump sum
the next business day following the expiration of the revocation period
following the Date of Termination provided Executive executes this Agreement and
the accompanying General Release, and Executive does not exercise his statutory
right to rescind this Agreement and the General Release attached as Exhibit A.

(b) Executive acknowledges there is no Prior Year Bonus payable on the
Termination Date pursuant to the terms of Section 8.4(d)(iii). Executive further
acknowledges that the calculation for a Pro-Rata Bonus under Section 8.4(d)(iv)
results in no amount payable as a result of his termination.

(c) Pursuant to Section 8.4(d)(ii) of the Employment Agreement, the Company
further agrees to pay to Executive the additional amount of $46,153.00, which
includes base salary, unused vacation and accrued, reimbursable expenses
outstanding at the date of termination. The payment shall be made to Executive
within 7 days of the Termination Date.

(d) Pursuant to Section 8.4(d)(v) of the Employment Agreement, the Company will
provide at Company expense Executive with medical and dental coverage through
COBRA and the Company will provide, during the Credited Period, the medical and
dental coverage through COBRA for Executive and, if applicable, his spouse and
dependents under the Company’s medical and dental coverage, as in effect on the
Termination Date, at the same level and cost to the Executive as if the
Executive were an employee of the Company (excluding, for purposes of
calculating cost an employees’ ability to pay premiums with pre-tax dollars)
(the “COBRA Supplement”). In the event Executive commences employment with
another employer at any time during the Credited Period and is eligible to
receive medical and dental coverage under another employer provided plan, the
medical and dental coverage under the Company’s medical and dental plans will no
longer be provided without cost and standard COBRA premiums will apply. The
COBRA health care continuation period under Section 4980B of the Code will run
concurrently with the Credited Period. For purposes of this Subsection 2(d) the
“Credited Period” shall be eighteen (18) months.

(e) Pursuant to Section 8.4(d)(vi) Executive shall receive accelerated vesting
of stock options and other equity awards granted and outstanding to Executive
but not vested as of the Termination Date.

(f) The Company will transfer to Executive without charge the 2013 Lexus GS 350
that he is currently using for business purposes.

(g) All payments (except the portion attributable to unpaid expense
reimbursement) shall be subject to withholding for applicable taxes and other
ordinary payroll deductions.

 

Page 2 of 6



--------------------------------------------------------------------------------

3. Representation Regarding Severance Obligations. By signing this Agreement
and/or accepting any payment pursuant to this Agreement, Executive is expressly
acknowledging that the Company has properly calculated the severance payments
contemplated in Section 8 of the Employment Agreement applicable to the present
circumstances and that no other payments, whether salary, bonus, expenses or
otherwise, remain unidentified and payable.

4. General Release. As a condition to receiving the Severance Payment and the
COBRA Supplement above, Executive will return an executed copy of this Agreement
and the attached General Release within twenty-one (21) days of the date of this
Agreement. By signing this Agreement, Executive is agreeing that once seven
(7) days have passed from the date he signs the Release, he will not attempt to
revoke or rescind the General Release at any time in the future. In addition,
Executive is representing that he fully understands the terms of this Agreement
and the General Release and that he has had an opportunity to seek legal advice
regarding the General Release and this Agreement, if he desires to do so, before
signing these documents. Executive is also representing to the Company that he
has not commenced any action or filed any administrative charge or complaint
against the Company in regard to his employment between the Termination Date and
the date he signs the Agreement and General Release.

5. Employment Agreement. Company and Executive agree and acknowledge that there
are certain post-employment obligations of both parties, including those set
forth in Sections 8.4(d), 9, 11.6 and 11.7 of the Employment Agreement, that
remain in full force and effect as if fully set forth in this Agreement. In
addition, the parties acknowledge and agree that Sections 8.5 and 10.5 also
remain in full force and effect. Except as set forth in this Agreement,
Executive acknowledges that the other terms and provisions are of no further
force and effect and that any claims he has pursuant to the terms of the
Employment Agreement are waived and released.

6. Requests to Provide Information and Future Activities and Litigation
Assistance. At any time in the future, if Executive receives any subpoena or
court order to testify or provide information regarding the Company or his past
employment with the Company, Executive will notify the Company at 16 South
Pennsylvania Avenue, P.O. Box 754, Oklahoma City, Oklahoma 73107, Attn: General
Counsel in writing within five (5) days of receipt or by email to an address
designated by the Company within twenty-four (24) hours if the subpoena or court
order requires compliance sooner than five (5) days. Further, Executive will not
be employed or otherwise act as an expert witness or consultant, or in any
similar paid capacity in any litigation, arbitrations, administrative
proceedings, governmental inquiries, external investigations or hearings
involving the Company. Upon reasonable notice, Executive will continue to
cooperate with and assist the Company and its representatives and attorneys as
requested with respect to any litigation, arbitrations, administrative
proceedings, governmental inquiries, investigations (both internal and external)
or any other matters concerning or relating to the above by being available for
interviews, depositions and/or testimony in regard to any matters in which he is
or has been involved or with respect to which he has relevant information
without the need for a subpoena. If Executive is required to testify at
deposition and/or trial, Executive will be paid compensation for his preparation
and appearance time in an amount agreed upon by Executive and Company.

 

Page 3 of 6



--------------------------------------------------------------------------------

7. Confidentiality of Information. Executive agrees that, except with the prior
written consent of the Company or if previously publically disclosed by the
Company, he will not, at any time after the date of this Agreement, make any
independent use of or disclose to any other person or organization, including
any governmental agency, the terms and provisions of this Agreement and the
discussions surrounding it, as well as any of the Company’s confidential,
proprietary information or trade secrets, for a period of twenty-four
(24) months following the Termination Date; provided that this provision does
not bar disclosure of (1) information in the public domain; (2) information
required to be disclosed by law, rule, or regulation; and (3) information
previously disclosed to a third-party by the Company who in turn discloses the
information to Executive. This shall apply to any information which is of a
special and unique value and includes, without limitation, both written and
unwritten information relating to operations and marketing; business planning
and strategies; finance; accounting; costs of providing service; operating and
maintenance costs; and pricing matters. This obligation regarding the Company’s
confidential, proprietary information or trade secrets is in addition to, but
does not replace, any prior agreement between Executive and the Company
regarding confidentiality. This paragraph does not prohibit Executive from
reporting possible violations of federal and/or state law or regulation to any
governmental agency or entity, including, but not limited to the Department of
Justice, the Securities and Exchange Commission, Congress or any agency
Inspector General and/or the Equal Employment Opportunity Commission (or a
similar fair employment practices agency of Executive’s State of residence or
employment) or with other similarly situated employees. Subject to applicable
law, Executive covenants and agrees that Executive shall not in any way publicly
disparage, call into disrepute, or otherwise defame or slander the Company or
any of its subsidiaries, in any manner that would materially damage the business
or reputation of the Company or any of its subsidiaries. The Company covenants
and agrees, on behalf of itself and its subsidiaries, that neither the Company,
any of it subsidiaries nor any of the officers or directors of the Company or
any of its subsidiaries shall in any way publicly disparage, call into
disrepute, or otherwise defame or slander Executive. Nothing in this Section 8
shall preclude or restrict Executive or the Company or any of the subsidiaries
of the Company from making truthful statements, or the Executive’s retention of
documents that he is required to retain or disclose in his capacity as a
Director of the Company, including, without limitation, those that are required
by applicable law, regulation or in connection with a legal process or
proceeding, and making of such statements shall not be in violation of this
Section.

8. Additional Warranties. Executive represents and warrants that as of this date
he has suffered no work related injury during his employment with the Company
and that he will not file a claim for worker’s compensation benefits arising
from any incident occurring during his employment with the Company. Executive
further represents that this is an individually-negotiated severance agreement
as contemplated by the federal Older Worker Benefit Protection Act and that
Executive is not, and will not hereafter assert that he is, entitled to any
greater consideration period or other information in connection with his waiver
of rights under the Age Discrimination in Employment Act that he has received in
this Agreement and the General Release, including the Notice.

 

Page 4 of 6



--------------------------------------------------------------------------------

9. Severability. Executive and the Company agree that if any portion of this
Agreement or the General Release or the application of their terms to any person
or circumstance or claim is determined, to any extent, to be invalid or
unenforceable, the remainder of this Agreement and the General Release, or the
application of such terms to any other persons, circumstances or claims shall
not be affected and that this Agreement and General Release shall continue to be
valid and enforceable to the fullest extent permitted by law.

10. Attorneys. Executive acknowledges that this Agreement is a binding legal
document with legal consequences, and that the Company has suggested that he,
within the time limits identified above, and to the extent he deems necessary or
appropriate, seek competent legal counsel to determine the legal effect of this
Agreement, at his own expense.

11. Transition of Business and Future Activities. Upon receipt of reasonable
notice, Executive agrees that he shall cooperate with and assist the Company in
the transition of any ongoing projects or other job duties or responsibilities,
and take all reasonable steps to ensure that the Company’s interests are not
adversely affected due to the termination of the Parties’ employment
relationship. Upon reasonable notice, Executive shall make himself available to
the Company and the Company’s attorneys, without the necessity of a subpoena or
other process, in connection with any pending or future matter about which he
may have relevant information or regarding which he had direct involvement
because of his prior employment with the Company.

12. Return of Company Property. Executive agrees that, notwithstanding anything
else in this Agreement, an express condition to the Company’s duty to pay
monthly payments shall be the return of any and all Company property or
confidential or proprietary information in Executive’s possession. Executive
agrees to return Company property, including but not limited to, any and all
originals and/or paper or electronic copies of documents or data related to the
business of the Company (or its related persons or entities), computer files,
laptop computers, home computers, credit cards, building keys, mobile phones,
and the like, with the exception of Executive’s mobile phone and the automobile
currently provided by the Company for Executive’s business use that will be
transferred to Executive under Section 2(f).

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Oklahoma, without regard to its choice
of law provisions.

14. Amendments. The Agreement may be amended only by the written agreement
signed by both Executive and a duly authorized representative of the Company.

 

Page 5 of 6



--------------------------------------------------------------------------------

15. Section 409A. It is intended that this Agreement comply with Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), the Treasury
regulations and other guidance promulgated or issued thereunder
(“Section 409A”), to the extent that the requirements of Section 409A are
applicable thereto, and after application of all available exemptions, including
but not limited to, the “short-term deferral rule” and the “involuntary
separation pay plan exception,” and the provisions of this Agreement shall be
construed in a manner consistent with that intention. Any provision required for
compliance with Section 409A that is omitted from this Agreement shall be
incorporated herein by reference and shall apply retroactively, if necessary,
and be deemed a part of this Agreement to the same extent as though expressly
set forth herein. To the extent Section 409A is determined to apply to this
Agreement, any reference to the Executive’s termination of employment will mean
a cessation of the employment relationship between the Executive and the Company
which constitutes a “separation from service” as determined in accordance with
Section 409A. In addition, for purposes of applying the provisions of
Section 409A to this Agreement, each separately identified amount to which an
Executive is entitled under this Agreement shall be treated as a separate
payment within the meaning of Section 409A, and any series of installment
payments under this Agreement, including installment payments set forth in
Section 2(a), shall be treated as a right to a series of separate payments under
Section 409A, including Treas. Reg. Section 1.409A-2(b)(2)(iii). The Company
shall not have any liability to Executive with respect to tax obligations that
result under any tax law and makes no representation with respect to the tax
treatment of the payments and/or benefits provided under this Agreement.

The Parties to this Agreement have read the foregoing agreement and fully
understand each and every provision contained herein. The Parties agree that
this Agreement, together with the General Release, constitutes the entire
agreement between Executive and the Company, except for the terms and provisions
of his Employment Agreement that remain in full force and effect. The Parties
have executed this Agreement on the dates shown below.

 

EXECUTIVE    

 /s/ Barry H. Golsen

    Dated: September 1, 2015 Barry H. Golsen     COMPANY     LSB INDUSTRIES,
INC.     By:  

 /s/ William F. Murdy

    Dated: September 1, 2015   William F. Murdy, Chairman       Compensation
Committee    

 

Page 6 of 6



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

NOTICE. Various laws, including Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1866, the Pregnancy Discrimination Act of 1978, the Equal
Pay Act, the Civil Rights Act of 1991, the Age Discrimination in Employment Act,
the Rehabilitation Act of 1973, the Americans With Disabilities Act, the
Employee Retirement Income Security Act and the Veterans Reemployment Rights Act
(all as amended from time to time), prohibit employment discrimination based on
sex, race, color, national origin, religion, age, disability, eligibility for
covered employee benefits and veteran status. You may also have rights under
laws such as the Older Worker Benefit Protection Act of 1990, the Worker
Adjustment and Retraining Act of 1988, the Fair Labor Standards Act, the Family
and Medical Leave Act, the Occupational Safety and Health Act and other federal,
state and/or municipal statutes, orders or regulations pertaining to labor,
employment and/or employee benefits. These laws are enforced through the United
States Department of Labor, including the Equal Employment Opportunity
Commission, and various state and municipal labor departments, fair employment
boards, human rights commissions and similar agencies.

This General Release is being provided to you as described in the Employment
Agreement between you and LSB Industries, Inc., dated April 27, 2015 in
connection with your Severance Agreement (collectively, the “Agreement”). The
federal Older Worker Benefit Protection Act requires that you have at least
twenty-one (21) days, if you want it, to consider whether you wish to sign a
release such as this one in connection with a special, individualized severance
package. You have until the close of business twenty-one (21) days from the date
you receive this General Release to make your decision. You may not sign this
General Release until, at the earliest, your official date of separation from
employment.

BEFORE EXECUTING THIS GENERAL RELEASE YOU SHOULD REVIEW THESE DOCUMENTS
CAREFULLY AND CONSULT WITH YOUR ATTORNEY.

You may revoke this General Release within seven (7) days after you sign it and
it shall not become effective or enforceable until that revocation period has
expired. If you do not accept the severance package and sign and return this
General Release, or if you exercise your right to revoke the General Release
after signing it, you will not be eligible for the special, individualized
severance package. Any revocation must be in writing and must be received by LSB
Industries, Inc., 16 South Pennsylvania Avenue, P.O. Box 754, Oklahoma City, OK
73107, Attn: General Counsel within the seven-day period following your
execution of this General Release.

 

A-1



--------------------------------------------------------------------------------

GENERAL RELEASE

In consideration of the special, individualized severance package offered to me
by LSB Industries, Inc. and the separation benefits I will receive as reflected
in the Employment Agreement between me and LSB Industries, Inc. dated April 27,
2015 and my Severance Agreement (collectively, the “Agreement”), I hereby
release and discharge LSB Industries, Inc. and its predecessors, successors,
affiliates, parent, subsidiaries and partners and each of those entities’
employees, officers, directors and agents (hereafter collectively referred to as
the “Company”) from all claims, liabilities, demands, and causes of action,
known or unknown, fixed or contingent, which I may have or claim to have against
the Company either as a result of my past employment with the Company and/or the
severance of that relationship and/or otherwise, and hereby waive any and all
rights I may have with respect to and promise not to file a lawsuit to assert
any such claims, provided that nothing contained in this General Release shall
constitute a release of the Company from any obligations it may have to the
undersigned (a) under the continuing obligations under Sections 8.4(d), 8.5, 9,
11.6 and 11.7 of the Employment Agreement after termination of Executive’s
employment, this Severance and Release Agreement, or any other written agreement
between the undersigned and the Company in effect as of the Date of Termination;
(b) relating to any employee benefit plan, stock option plan, stock option
agreement, or ownership of the Company’s stock or debt securities; or
(c) relating to any rights of indemnification and/or defense under the Company’s
certificate of incorporation, bylaws, or coverage under officers and directors
insurance.

This General Release includes, but is not limited to, claims arising under Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866, the Pregnancy
Discrimination Act of 1978, the Equal Pay Act, the Civil Rights Act of 1991, the
Age Discrimination in Employment Act, the Rehabilitation Act of 1973, the
Americans With Disabilities Act, the Employee Retirement Income Security Act or
1974 and the Veterans Reemployment Rights Act (all as amended from time to
time). This General Release also includes, but is not limited to, any rights I
may have under the Older Workers Benefit Protection Act of 1990, the Worker
Adjustment and Retraining Act of 1988, the Fair Labor Standards Act, the Family
and Medical Leave Act, the Occupational Safety and Health Act and any other
federal, state and/or municipal statutes, orders or regulations pertaining to
labor, employment and/or employee benefits. This General Release also applies to
any claims or rights I may have growing out of any legal or equitable
restrictions on the Company’s rights not to continue an employment relationship
with its employees, including any express or implied employment contracts, and
to any claims I may have against the Company for fraudulent inducement or
misrepresentation, defamation, wrongful termination or other retaliation claims
in connection with workers’ compensation or alleged “whistleblower” status or on
any other basis whatsoever.

It is specifically agreed, however, that this General Release does not have any
effect on any rights or claims I may have against the Company which arise after
the date I execute this General Release.

I have carefully reviewed and fully understand all the provisions of the
Agreement and General Release, including the foregoing Notice. I have not relied
on any representation or statement, oral or written, by the Company or any of
its representatives, which is not set forth in those documents.

 

A-2



--------------------------------------------------------------------------------

Except as noted above, the Agreement and this General Release, including the
foregoing Notice, set forth the entire agreement between me and the Company with
respect to this subject. I understand that my receipt and retention of the
separation benefits covered by the Agreement are contingent not only on my
execution of this General Release, but also on my continued compliance with my
obligations under the Agreement that survive and continue in effect in
accordance with the respective terms thereof, notwithstanding any termination of
employment, including, without limitation, Section 10.5, 11.6, and 11.7 thereof.
I acknowledge that the Company gave me twenty-one (21) days to consider whether
I wish to accept or reject the separation benefits I am eligible to receive
under the Agreement in exchange for this General Release. I also acknowledge
that the Company advised me to seek independent legal advice as to these
matters, if I chose to do so. I hereby represent and state that I have taken
such actions and obtained such information and independent legal or other
advice, if any, that I believed were necessary for me to fully understand the
effects and consequences of the Agreement and General Release prior to signing
those documents.

Dated this 1st day of September, 2015.

 

 /s/ Barry H. Golsen

Barry H. Golsen

 

A-3